Citation Nr: 1631159	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  97-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left wrist disorder.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right hip disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right hip disorder.

4.  Entitlement to service connection for a right arm and wrist disorder, to include as secondary to the service-connected right hip disorder.

5.  Entitlement to service connection for varicose veins, to include as secondary to the service-connected right hip disorder.

6.  Entitlement to service connection for surgical scars of the right leg, to include as secondary to the service-connected right hip disorder.

7.  Entitlement to service connection for a right leg disorder, to include as secondary to the service-connected right hip disorder.

8.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected right hip disorder.

9.  Entitlement to service connection for vascular disease, to include as secondary to the service-connected right hip disorder.

10.  Entitlement to a rating in excess of 30 percent for status post open reduction/internal fixation of right femoral neck fracture with degenerative joint disease of the right hip.

11.  Entitlement to a total rating based on individual employability due to service-connected disability for the time period prior to October 21, 2004.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1983 to July 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA Regional Office (RO) in New York, New York.

When the case was before the Board in July 2005, the Board reopened a claim of entitlement to service connection for a left wrist disorder, denied service connection for a left hip disorder, a low back disorder, a right arm and wrist disorder, bilateral varicose veins, surgical scars of the right leg, a right leg disorder, a right knee disorder, vascular disease, and a left wrist disorder, and denied an increased evaluation for a right hip disorder.  The Veteran appealed the July 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court vacated and remanded the July 2005 Board decision.

Thereafter, in November 2008, the Board remanded the case for action in compliance with the Court's February 2008 Memorandum Decision.  The case was again remanded in August 2012.

The issues of service connection for a low back disorder, right leg disorder, right knee disorder, bilateral varicose veins, surgical scars of the right leg, vascular disease, and entitlement to a total rating based on individual employability due to service-connected disability (TDIU) are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  By an unappealed January 1991 rating decision, the RO denied service connection for a left wrist disorder on the basis that there was no evidence of a current disability.

2.  Evidence received after the January 1991 denial is so significant that it must be considered in order to fairly decide the merits of the claim for entitlement to service connection for a left wrist disorder.

3.  A left wrist disorder is not related to his military service.

4.  The Veteran's current degenerative joint disease of the left hip cannot be reasonably disassociated from his military service.

5.  A current diagnosis of a right arm and wrist disorder is not of record during the appeal period.


CONCLUSIONS OF LAW

1.  The RO's January 1991 denial of service connection for a left wrist disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).  

2.  Evidence received since the final January 1991 decision is new and material, and therefore the claim of entitlement to service connection for a left wrist disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2001).

3.  A left wrist disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 

4.  The criteria for service connection for degenerative joint disease of the left hip have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  A right arm and wrist disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

	A.  New and Material

Service connection for a left wrist condition was initially denied in an unappealed rating decision in January 1991 because the evidence did not show a current disorder.  After receiving notice of the 1991 decision, the Veteran did not appeal, and additional new and material evidence was not submitted within the appeal period.  Accordingly, the 1991 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  38 U.S.C.A. § 5108, Evans v Brown, 9 Vet. App. 273, 285 (1996); see also Graves v Brown, 8 Vet. App. 522, 524 (1996).  New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The regulation regarding new and material evidence was amended during this appeal.  See 38 C.F.R. § 3.156(a) (2015).  This amendment to 38 C.F.R. § 3.156(a) applies only to claims to reopen a finally decided claim received on or after August 29, 2001.  The Veteran's claim to reopen the issue of entitlement to service connection for a left wrist disorder was filed prior to that date.  Therefore, the amended regulation does not apply.

Here, relevant evidence of record at the time of the January 1991 decision consisted of some of the Veteran's service treatment records.  The service treatment records that were obtained did not show any left wrist complaints and there were no medical records showing a diagnosis of any left wrist disorder.  Accordingly, at the time of the denial in January 1991, the claims file contained no competent evidence that the Veteran had a diagnosed left wrist disorder.  Thus, the RO denied service connection for that issue.  

The relevant evidence received since the January 1991 rating decision consists of post-service treatment records, May 2002 and March 2004 VA examinations, and the Veteran's contentions.  Treatment records in 1992 show that the Veteran developed a ganglion cyst of the left wrist, which required surgical excision.  The May 2002 examiner opined that the Veteran's left wrist ganglioma was related to his military service. 

The evidence of record obtained since the January 1991 rating decision suggests the Veteran had a left wrist disorder related to his military service.  Thus, this newly received evidence is so significant that it must be considered in order to fairly decide the merits of the claim.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the claim of entitlement to service connection for a left wrist disorder is reopened.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection is granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Left Wrist

As the RO reopened the claim of entitlement to service connection for a left wrist disorder, and adjudicate the claim on the merits, the Veteran will not be prejudiced by the Board proceeding to address the claim on the merits.

The Veteran's complete service treatment records are not of record.  The case was remanded, in part, in November 2008 to obtain the Veteran's complete service treatment records.  The RO requested the Veteran's records from Fort Riley, as well as from the Records Management Center; negative responses were received.  A March 2011 letter informed the Veteran that his records were not obtained and invited him to submit any records in his possession.  The Board concludes that VA has fulfilled its duty to obtain the Veteran's complete service treatment records.

The Veteran's service treatment records that have been obtained include his March 1990 separation examination, which revealed clinically normal upper extremities.  In his report of medical history, the Veteran denied symptoms such of swollen or painful joints; tumor, growth, cyst, cancer; arthritis, rheumatism, or bursitis; and bone, joint or other deformity.  An undated Medical Board Evaluation did not include any left wrist complaints.  

Post-service treatment records in April 1992 show that the Veteran had a ganglion cyst on the left wrist.  One of the records shows that he reported having a cyst since 1983.  X-rays at that time were negative.  The Veteran subsequently had the cyst excised that same month.  The treatment records pertaining to the cyst did not contain medical opinions relating such to in-service trauma.  X-rays in February 1997 were normal; there were no fracture or dislocations, and no degenerative change.  At a VA examination in March 1998, the Veteran reported having surgery on the left wrist in 1992, following old trauma in service.  The diagnosis was status post left wrist trauma and surgery.  Electromyography (EMG) and nerve conduction velocity (NCV) testing in July 1999 were normal for the left upper extremity.  

The Veteran was afforded a VA examination in May 2002.  He reported tripping and falling on his wrist in 1983.  A normal left wrist was diagnosed.  The examiner opined that the ganglioma of the left wrist was "at least as likely as not" related to left wrist trauma in service.  

The Veteran was provided a VA examination in March 2004.  The Veteran reported having an injury to the left wrist; the examiner reported that the claims file did not show evidence.  The examiner noted that the Veteran had surgery for a ganglion in 1992 and according to the Veteran, he had trauma to the left wrist in basic training.  The examiner opined that the ganglion was not related to one time trauma.  The diagnosis was status post trauma to left wrist during fall in basic training, no evidence present in the claims file and status post excision of the left wrist ganglion, nonservice-connected.  

Treatment records continue to show reports of pain associated with removal of the cyst in 1992.  A September 2013 record shows that the Veteran reported left arm pain that began about one month ago after he was involved in a car accident.  He reported that he "banged" his left arm and it had been hurting above the elbow since then.  The diagnosis was left forearm pain suggestive of medial and lateral forearm tendinitis.    

Based on a review of the evidence, the Board concludes that service connection for a left wrist disorder is not warranted.  Although the evidence shows that the Veteran had a post-service ganglion that was excised, and was also diagnosed with tendinitis during this appeal, the probative evidence does not show a left wrist disorder is related to his military service.

The Veteran was separated from service in July 1990 and his ganglion cyst was first documented after his service in 1992.  The Veteran's service treatment records are silent for any event, injury, or disease to his left wrist.  The Board acknowledges that the Veteran's complete service treatment records are not available.  However, even if the Veteran did fall as he reported, his March 1990 separation examination revealed normal upper extremities, without any left wrist complaints.  The Veteran's separation report of medical history does not show that he reported any left wrist problems; he specifically denied cysts.  The Veteran's denial of cysts at the time of his separation examination contradicts his assertion at the time of the 1992 treatment that he had had a cyst since 1983.  Such unexplained contradiction weighs against a finding of the Veteran having had a cyst since service.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Moreover, the undated Medical Evaluation Board report is similarly silent for any left wrist complaints.   

The evidence does not support a nexus between the Veteran's ganglion cyst and/or the tendinitis and his military service.  As regards the cyst, the Board acknowledges the positive opinion from the 2002 examiner.  However, in light of the normal separation examination, the examiner did not provide a sufficient rationale as to why the cyst first noticed in 1992 was related to a fall that the Veteran reported happened in 1983, nearly ten years prior to the first documentation of the ganglion cyst.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  The examiner also failed to account for the fact that the Veteran denied all pertinent symptoms, including cysts, at his 1990 separation examination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  

Comparatively, the 2004 examiner opined that a cyst was not related to a one time trauma.  As the examiner reviewed the Veteran's records, interviewed and examined him, taking into account the lay evidence regarding a fall in 1983 during service, the Board accords that opinion great probative value.  Consequently, as the cyst was first shown two years after separation from service; the Veteran denied pertinent symptoms at separation from service in 1990 including cysts; and as the Board finds the negative nexus opinion more probative than the positive opinion, the Board concludes that the evidence weighs against a finding of service connection.  

As for the tendinitis, the evidence shows that the Veteran reported having pain following a motor vehicle accident one month prior to the diagnosis in 2013.  The Veteran's claim for a left wrist disorder has been pending since long before the diagnosis of tendinitis, and his statements in support of his claim have not indicated that he had tendinitis prior to 2013 when it was first diagnosed.  The evidence does not demonstrate that tendinitis is associated with the Veteran's military service, or any incident therein.  

Although lay statements are competent evidence to provide opinions on some medical issues as to the specific issue in this case, the etiology of a left wrist disorder falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435(2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's own assertions as to the etiology of a left wrist disorder are not sufficient evidence to provide an etiology of his left wrist disorder.

Without probative evidence of an association between a left wrist disorder and the Veteran's active duty, service connection for a left wrist disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left wrist disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left wrist disorder is denied.  See 38 U.S.C.A §5107.  

Left Hip

Of the service treatment records that have been obtained, an undated Medical Board Evaluation shows that magnetic resonance imaging (MRI) revealed early degenerative changes of both hips, while x-rays showed osteophyte formation about the femoral head, right greater than left.  The diagnosis was mild degenerative joint disease of the left hip.

Post-service medical records include x-rays beginning in September 2004 showing degenerative arthritis.  A July 2006 record shows a diagnosis of hip degenerative joint disease.  

A VA medical opinion was obtained in April 2016.  The examiner opined that a left hip disorder was "less likely than not" proximately due to or the result of the Veteran's service-connected right hip disability.  The rationale was that the Veteran's treatment records were silent for a left hip diagnosis.  

Based on a review of the evidence, the Board concludes that service connection for degenerative joint disease of the left hip is warranted.  The Veteran's service treatment records show a diagnosis of degenerative joint disease, while the current evidence of record continues to show a diagnosis of degenerative joint disease.  Post-service medical records have not shown the incurrence of any event, injury, or disease to the Veteran's left hip.  There is no evidence of any intercurrent causes to account for the presently diagnosed degenerative joint disease.  In light of the in-service diagnosis of degenerative joint disease, and continued diagnosis of degenerative joint disease, the Board concludes that service connection is warranted.  38 C.F.R. § 3.303(b).

The Board acknowledges the negative nexus opinion from the 2016 examiner.  However, as such opinion was based on an inaccurate factual premise, no current diagnosis, the Board finds that such lacks probative value.  See Reonal, 5 Vet. App. at 461.  Thus, after considering all of the probative evidence of record, and when affording the Veteran the benefit-of-the-doubt, the Board concludes that service connection for degenerative joint disease of the left hip is warranted.

Right Arm and Wrist

The Veteran's March 1990 separation examination revealed clinically normal upper extremities.  In his report of medical history, the Veteran denied symptoms such of swollen or painful joints; arthritis, rheumatism, or bursitis; and bone, joint or other deformity.  An undated Medical Board Evaluation did not include any right arm and wrist complaints.  

At his hearing before the Board, the Veteran testified about having right wrist symptomatology.  Post-service treatment records do not reflect any diagnosis of a current right arm and wrist disorder.   

Based on a review of the evidence, the Board concludes that service connection for a right arm and wrist disorder is denied.  Although the Veteran testified about having right wrist symptomatology, his treatment records do not show a diagnosis of a right arm and wrist disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a current right arm and wrist disability at any time during the appeal period.  

Although lay statements are competent evidence to provide opinions on some medical issues as to the specific issue in this case, the diagnosis of a right arm and wrist disorder falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377.  The Veteran's own assertions as to the diagnosis of a right arm and wrist disorder are not sufficient evidence to provide a diagnosis of a current disability.

At no time since the Veteran filed his claim for service connection has a right arm and wrist disorder been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right arm and wrist disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right arm and wrist disorder is denied.  See 38 U.S.C.A §5107.  

ORDER

New and material evidence having been received, the claim for service connection for a left wrist disorder is reopened.

Service connection for a left wrist disorder is denied.

Service connection for degenerative joint disease of the left hip is granted.  

Service connection for a right arm and wrist disorder is denied.


REMAND

A remand is necessary for the remaining issues.  Regarding the service connection issues, a VA medical opinion was obtained in April 2016.  Negative opinions for all issues were provided.  The rationale for the opinion regarding the low back was that there was no low back diagnosis; however, in a clarification opinion, the examiner indicated that the Veteran had spondylosis.  Although requested by the RO to opine as to whether any diagnosed disorder was secondary to the service-connected right hip disability, no such opinion was provided.  Regarding the right knee, the examiner indicated that the Veteran had arthralgia, which was reported to be the same as pain and not a diagnosis.  However, a November 2015 record shows that the Veteran's past medical history includes a diagnosis of osteoarthritis of the knees.  

As for the other issues, the examiner opined that varicose veins and vascular disease were not caused by the Veteran's right hip disability; however, no opinion regarding aggravation was provided.  Since some of the Veteran's surgical scars include those resulting from surgery for his varicose veins and vascular disease, this issue is inextricably intertwined with those issues.  Harris v Derwinski, 1 Vet App 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  

In light of the examiner's contradiction in reporting whether the Veteran has a low back disability, and as the evidence is unclear as to the correct diagnosis, if any, pertaining to the right knee, the Board concludes that the Veteran should be afforded examinations for his remaining service connection claims that include adequate medical opinions regarding service connection on a secondary basis.  Additionally, as service connection has now been granted for degenerative joint disease of the left hip, such opinions should also include whether any diagnosed disorders are secondary to the left hip as well as to the right hip.

As for the right hip rating claim, VA examinations are required to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In reviewing the examinations afforded to the Veteran during this appeal, they do not show that all of the required range of motion testing information has been provided.  Therefore, a remand is necessary to afford the Veteran a new examination.  

Lastly, as the issue of entitlement to a TDIU is inextricably intertwined with the other issues being remanded, it must also be remanded.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of his response, the RO must obtain and associate with the claims file the Veteran's updated treatment records from the VA Healthcare Center in Brooklyn, New York.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examinations for his low back, right leg, right knee, bilateral varicose veins, surgical scars of the right leg, and vascular disease.  The electronic claims file must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The appropriate examiner must indicate whether any currently or previously diagnosed low back disorder, right leg disorder, right knee disorder, bilateral varicose veins, surgical scars of the right leg, and vascular disease are related to the service-connected bilateral hip disabilities, to include being aggravated by the bilateral hip disabilities or related to the Veteran's military service.  
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the severity of his service-connected status post open reduction/internal fixation of right femoral neck fracture with degenerative joint disease of the right hip.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

The examiner must:

(i) Conduct full range of motion studies on the service-connected right hip that address active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner clearly explain why that is so.  

(ii) Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


